
	
		II
		111th CONGRESS
		2d Session
		S. 3898
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Electronic Fund Transfer Act to treat
		  municipalities and school districts as consumers for certain purposes under
		  that Act.
	
	
		1.Treatment of certain local
			 government entities as consumers for purposes of the Electronic Fund Transfer
			 ActSection 903 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693a) is amended—
			(1)in paragraph
			 (2)—
				(A)by striking
			 means a demand and inserting the following: “means—
					
						(A)a
				demand
						;
				and
				(B)by striking the
			 semicolon at the end and inserting the following: “; and
					
						(B)for purposes of
				section 909, an account of a municipality or a school district, as those terms
				are defined by rule of the Board, used for the purpose of carrying out the
				official duties of that municipality or school
				district;
						;
				and
				(2)in paragraph (5),
			 by inserting before the semicolon at the end the following: , and
			 includes, solely for purposes of section 909, a municipality or school
			 district, as those terms are defined by rule of the Board.
			2.Rulemaking
			 requiredThe Board of
			 Governors of the Federal Reserve System shall issue final rules, not later than
			 180 days after the date of enactment of this Act—
			(1)to define the
			 terms municipality and school district for purposes
			 of section 903 of the Electronic Fund Transfer Act, as amended by this Act;
			 and
			(2)to otherwise
			 carry out the amendments made by this Act.
			
